







SIXTH AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, Inc. (the “Company”) maintains for the
benefit of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, Section 13.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Company has agreed to acquire the assets (the “Transaction”) of
Carton Craft Corporation and Lithocraft, Inc. (“the Targets”); and


WHEREAS, in connection with the Transaction, employees of the Targets will
become employees of the Company effective as of the closing date of the
Transaction (the “Closing Date”); and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
recognize employees’ service with the Targets for purposes of the Plan.


NOW, THEREFORE, BE IT RESOLVED, that, effective as of the Closing Date, the Plan
is hereby amended as follows:


1.Subsection 1.101 of the Plan is amended by adding the following sentence to
the end thereof:


“An Employee’s period of service with Carton Craft Corporation or Lithocraft,
Inc., to the extent not otherwise counted hereunder, will be taken into account
in determining his Year of Eligibility Service, provided that such Employee was
employed by Carton Craft Corporation or Lithocraft, Inc. as of the close of
business on the date immediately preceding the closing date of the acquisition
of the assets of Carton Craft Corporation and Lithocraft, Inc. by the
Controlling Company.”


2.Subsection 1.102(d) of the Plan is amended by adding the following sentence to
the end thereof:


“An Employee’s periods of employment with Carton Craft Corporation or
Lithocraft, Inc. will be taken into account in determining his Years of Vesting
Service, provided that such Employee was employed by Carton Craft Corporation or
Lithocraft, Inc. as of the close of business on the date immediately preceding
the closing date of the acquisition of the assets of Carton Craft Corporation
and Lithocraft, Inc. by the Controlling Company.”













--------------------------------------------------------------------------------





BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Sixth
Amendment to the GPI Savings Plan this 27th day of June, 2017.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By:         /s/ Brad Ankerholz                    
Brad Ankerholz


By:         /s/ Carla J. Chaney                    
Carla J. Chaney


By:         /s/ Debbie Frank                    
Debbie Frank


By:         /s/ Stephen R. Scherger                    
Stephen R. Scherger


By:         /s/ Brian A. Wilson                    
Brian A. Wilson















